DAVIDSON, P. J.
Appellant was convicted of violating the local option law; his punishment being assessed ‘at a fine of $25 and 20 days imprisonment in the county jail. The record is before us without a statement of facts or bill of exceptions. The matters mentioned in the motion for new trial cannot be considered with the record in that condition. So far as the record shows, the trial was regular, and no sufficient reason is shown why the judgment should be reversed. It is therefore ordered to be affirmed.